Name: COMMISSION REGULATION (EC) No 1764/97 of 11 September 1997 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  beverages and sugar;  plant product;  agricultural activity
 Date Published: nan

 L 249/2 EN Official Journal of the European Communities 12. 9 . 97 COMMISSION REGULATION (EC) No 1764/97 of 11 September 1997 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1417/97 (2), and in particular Article 55 (3) thereof, Whereas, pursuant to Article 55 of Regulation (EEC) No 822/87 to the extent necessary to enable the products listed in Article 1 (2) (a) and (b) of that Regulation to be exported on the basis of the prices for those products on the world market and within the limits of the Agreements concluded in accordance with Article 228 of the Treaty, the difference between those prices and the prices in the Community may be covered by an export refund; Whereas, pursuant to Article 56 (3) of Regulation (EEC) No 822/87, refunds are to be fixed taking into account the situation and likely trends with regard to :  prices and availability of the products in question on the Community market,  world market prices for those products; Whereas account must also be taken of the other criteria and objectives referred to in Article 56 (3) of Regulation (EEC) No 822/87; whereas, in particular, consideration must be given to the limits of the Agreements concluded in accordance with Article 228 of the Treaty, and in par ­ ticular those resulting from the agreements concluded in the framework of the Uruguay Round of multilateral trade negotiations; Whereas, when applying the abovementioned rules to the current market situation, the refunds should be fixed in accordance with the Annex to this Regulation; whereas Commission Regulation (EC) No 2805/95 of 5 December 1995 fixing the export refunds in the wine sector (3), as last amended by Regulation (EC) No 1 100/97 (4), should be amended accordingly and provision made to imple ­ ment it immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2805/95 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 12 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 84, 27 . 3 . 1987, p . 1 . 2 OJ L 196, 24. 7. 1997, p. 10 . (3) OJ L 291 , 6 . 12. 1995, p . 10 . (4 OJ L 160 , 18 . 6 . 1997, p . 3 . 12. 9 . 97 EN Official Journal of the European Communities L 249/3 ANNEX 'ANNEX CN code Product code For export to (') Refund(ECU/hl) 2009 60 1 1 2009 60 19 2009 60 51 2009 60 71 2204 30 92 2204 30 94 2204 30 96 2204 30 98 9100 01 45,641 45,641 45,641 45,641 ' 45,641 12,093 45,641 12,093 2204 21 79 2204 21 79 2204 21 83 9120 9220 9120 02 and 09 02 and 09 4,782 2204 21 79 9180 02 8,964 2204 21 80 9180 02 10,595 2204 21 79 9180 09 8,388 2204 21 80 9180 09 9,915 2204 21 79 9280 02 10,494 2204 21 80 9280 02 1 2,405 2204 21 79 9280 09 9,820 2204 21 80 9280 09 11,607 2204 21 83 9180 02 1 2,243 2204 21 84 9180 02 14,473 2204 21 83 9180 09 11,457 2204 21 84 9180 09 13,542 2204 21 79 9910 02 and 09 4,782 2204 21 94 2204 21 98 9910 02 and 09 15,000 2204 29 62 2204 29 64 2204 29 65 2204 29 83 9120 02 and 09 4,782 2204 29 62 2204 29 64 2204 29 65 9220 02 and 09 4,782 2204 29 62 2204 29 64 2204 29 65 9180 02 8,964 2204 29 71 2204 29 72 2204 29 75 9180 02 10,595 L 249/4 EN Official Journal of the European Communities 12. 9 . 97 CN code Product code For export to (') Refund(ECU/hl) 2204 29 62 2204 29 64 2204 29 65 9180 09 8,388 2204 29 71 2204 29 72 2204 29 75 9180 09 9,915 2204 29 62 2204 29 64 2204 29 65 9280 02 10,494 2204 29 71 2204 29 72 2204 29 75 9280 02 12,405 2204 29 62 2204 29 64 2204 29 65 9280 09 9,820 2204 29 71 2204 29 72 2204 29 75 9280 09 11,607 2204 29 83 9180 02 1 2,243 2204 29 84 9180 02 14,473 2204 29 83 9180 09 11,457 2204 29 84 9180 09 13,542 2204 29 62 2204 29 64 2204 29 65 9910 02 and 09 4,782 2204 29 94 2204 29 98 9910 02 and 09 1 5,000 (') The destinations are as follows : 01  Libya, Nigeria, Cameroon, Gabon ,  Saudi Arabia, United Arab Emirates, India, Thailand, Vietnam , Indonesia, Malaysia, Brunei, Singapore, Philippines, China, South Korea, Japan , Taiwan , Equatorial Guinea, 02 all countries of the African continent with the exception of those explicitly excluded under 09 , 09 all destinations other than those in 02, with the exception of the following third countries and territories:  all countries of the American continent within the meaning of Commission Regulation (EEC) No 208 /93 (OJ L 25, 2. 2 . 1993 , p. 11 ),  Algeria,  Australia,  Bosnia-Herzegovina,  Croatia,  Cyprus,  Israel ,  Morocco,  The Republic of Serbia and Montenegro,  Slovenia,  South Africa,  Switzerland,  The former Yugoslav Republic of Macedonia ,  Tunisia ,  Turkey,  Hungary,  Bulgaria ,  Romania .'